DETAILED ACTION
Status of Claims
	Claims 1-20 are pending.
	Claims 14-17 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13 and 18-20 in the reply filed on 25 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings/Specification
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both vacuum system [0049] and treatment chambers [0062] (Figure 2, labelled separately).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin 

Claim Objections
Claim 19 is objected to because of the following informalities:  the term “PVDF” should be additionally written out in full words.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the term “EPDM” should be additionally written out in full words.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrasing of the entire paragraph including “a system configured to decrease pressure…” is indefinite because the paragraph is presented as a ‘run-on’ phrase without clearly 
Claim limitation “means for agitating” (claim 7) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear if the shear and turbulence of the flow [0084] is sufficient structure.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Regarding claim 11, the phrasing “protuberances called lugs” is indefinite because it is unclear if the protuberances are lugs or intended to function as lugs.  The usage of “called” is unclear.

Claim Rejections - 35 USC § 112(f)
Claim limitation “positioning means” has been interpreted under 35 U.S.C. 112(f), because it uses a non-structural term “means” coupled with functional language “positioning” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f) claim 1 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: positioning jacks [0060].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claims 1-13 and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art or any combination of the prior art does not disclose the combination of claim limitations of claim 1 including a station for localized surface treatment…at least one treatment chamber comprising a cell or two half-cells…a continuous sealing gasket…a plurality of storage vats… a supply and emptying circuit…a system configured to decrease pressure…wherein the continuous sealing gasket is configured to ensure a tight space…by inflating the continuous sealing gasket.  
The closest prior art includes the teachings of Rives (WO 2016/071533) which discloses a system for locally treating workpieces including a plurality of reservoirs (18-21), a treatment 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795